Exhibit 10.2


AMENDMENT NUMBER ELEVEN


to the
SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
dated as of January 29, 2016
between
BARCLAYS BANK PLC
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER ELEVEN (this “Amendment”) is made as of this 3rd day of
April, 2019, by and between Barclays Bank PLC (“Purchaser” and “Agent”) and
Nationstar Mortgage LLC (“Seller”), to that certain Second Amended and Restated
Master Repurchase Agreement, dated as of January 29, 2016 (as amended by that
certain Amendment Number One to the Second Amended and Restated Master
Repurchase Agreement, dated as of June 24, 2016, Amendment Number Two to the
Second Amended and Restated Master Repurchase Agreement, dated as of October 17,
2016, Amendment Number Three to the Second Amended and Restated Master
Repurchase Agreement, dated as of October 31, 2016, Amendment Number Four to the
Second Amended and Restated Master Repurchase Agreement, dated as of October 30,
2017, Amendment Number Five to the Second Amended and Restated Master Repurchase
Agreement, dated as of March 22, 2018, Amendment Number Six to the Second
Amended and Restated Master Repurchase Agreement, dated as of May 29, 2018,
Amendment Number Seven to the Second Amended and Restated Master Repurchase
Agreement, dated as of October 24, 2018, Amendment Number Eight to the Second
Amended and Restated Master Repurchase Agreement, dated as of November 20, 2018,
Amendment Number Nine to the Second Amended and Restated Master Repurchase
Agreement, dated as of January 28, 2019 and Amendment Number Ten to the Second
Amended and Restated Master Repurchase Agreement, dated as of March 29, 2019,
and as further amended, restated, supplemented or otherwise modified from time
to time, the “Repurchase Agreement”), by and among Seller, Agent and Purchaser.
WHEREAS, Purchaser, Agent and Seller have agreed to amend the Repurchase
Agreement as more particularly set forth herein;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:
SECTION 1.Amendments. Effective as of the Effective Date, the Repurchase
Agreement is hereby amended as follows:
(a)    Section 2(a) of the Repurchase Agreement is hereby amended by deleting
the defined terms “Aged Mortgage Loan,” “Barclays Custodial Agreement,”
“Custodian,” “Eligible Mortgage Loan,” “Maturity Date,” “Maximum Age Since
Origination,” “Mortgage Loan,” “Request for Release of Documents,” “Seller
Mortgage Loan Schedule” and “Trust Receipt” in their entirety and replacing them
with the following:
“Aged Mortgage Loan” means a Mortgage Loan (except for Seasoned Mortgage Loans)
for which the time between the Origination Date and the date of determination is
more than (i)





--------------------------------------------------------------------------------





sixty (60) days, with respect to Fannie Mae Mortgage Loans, Freddie Mac Mortgage
Loans and Ginnie Mae Mortgage Loans, (ii) sixty (60) days, with respect to Jumbo
Mortgage Loans, (iii) sixty (60) days, with respect to Modified Loans, (iv)
sixty (60) days, with respect to Non-Qualified Mortgage Loans and (v) 180 days
with respect to an FHA Buyout Loan or HECM Buyout Loan, if it is a
Pre-Foreclosure Loan.


“Barclays Custodial Agreement” means the DB Custodial Agreement or the U.S. Bank
Custodial Agreement, as applicable.


“Custodian” means U.S. Bank National Association or Deutsche Bank National Trust
Company, as the case may be, and their successors and permitted assigns.


“Eligible Mortgage Loan” means a Mortgage Loan that (i) satisfies each of the
representations and warranties in Exhibit B-1 or B-2 to this Agreement, as
applicable, in all material respects, (ii) if such Mortgage Loan is (a) a Ginnie
Mae Mortgage Loan, Fannie Mae Mortgage Loan or Freddie Mac Mortgage Loan, it is
in Strict Compliance with the eligibility requirements of the Ginnie Mae
Program, Fannie Mae Program, or Freddie Mac Program, as applicable, or (b) an
FHA Buyout Loan or HECM Buyout Loan, it meets the additional eligibility
requirements as set forth in Exhibit I, (iii) contains all required documents in
the Mortgage Loan File without exceptions unless otherwise waived by the
Purchaser or permitted below, and (iv) meets each of the applicable Additional
Eligible Loan Criteria.


“Maturity Date” means April 4, 2020.


“Maximum Age Since Origination” means for (a) each Eligible Mortgage Loan (other
than Wet-Ink Mortgage Loans and Seasoned Mortgage Loans), the following period
of time commencing with the related Origination Date for which such Eligible
Mortgage Loan may be subject to a Transaction hereunder: (i) ninety (90) days
for Fannie Mae Mortgage Loans, Freddie Mac Mortgage Loans and Ginnie Mae
Mortgage Loans, (ii) ninety (90) days for Modified Loans and (iii) 364 calendar
days for FHA Buyout Loans, HECM Buyout Loans, Non-Qualified Mortgage Loans and
Jumbo Mortgage Loans and (b) for the REO Asset, the 364 day period of time
commencing with the date the REO Asset is sold to Purchaser by Seller. Wet-Ink
Mortgage Loans shall have the aging restrictions set forth in the Pricing Side
Letter.


“Mortgage Loan” means a Jumbo Mortgage Loan, a Second Lien Mortgage Loan, a
Non-Qualified Mortgage Loan, a Ginnie Mae Mortgage Loan, a Fannie Mae Mortgage
Loan or a Freddie Mac Mortgage Loan.




- 2 -

--------------------------------------------------------------------------------





“Request for Release of Documents” shall mean the Request for Release of
Documents set forth as Annex 5 of the DB Custodial Agreement or U.S. Bank
Custodial Agreement, as applicable.


“Seller Mortgage Loan Schedule” means the list of Purchased Assets proposed to
be purchased by Purchaser, in the form of Exhibit H hereto, that will be
delivered in an excel spreadsheet format by Seller to Agent, Purchaser and
Custodian and attached by the Custodian to the related Trust Receipt.


“Trust Receipt” shall have the meaning assigned thereto in the DB Custodial
Agreement or the U.S. Bank Custodial Agreement, as applicable.


(b)    Section 2(a) of the Repurchase Agreement is hereby amended by adding the
defined terms “FCA,” “Non-Qualified Mortgage Loan” and “Non-Utilization Fee” in
their proper alphabetical sequence:
“FCA” means the United Kingdom Financial Conduct Authority.
“Non-Qualified Mortgage Loan” means a Mortgage Loan that does not satisfy the
eligibility requirement of the Agencies or criteria for a “qualified mortgage”
in connection with the ability-to-repay provisions of the Truth-in-Lending Act.
“Non-Utilization Fee” shall have the meaning assigned thereto in the Pricing
Side Letter.
(c)    Section 2(a) of the Repurchase Agreement is hereby amended by deleting
the defined terms “Certified Mortgage Loan Trust Receipt,” “Error Rate,”
“Maximum Error Rate” and “ReconTrust Custodial Agreement” in their entirety.
(d)    Section 10 of the Repurchase Agreement is hereby amended by deleting
subsection (b)(i)(D) in its entirety and replacing it with the following:
(b)(i)(D) Purchaser shall have received the Structuring Fee and any
Non-Utilization Fee in respect of such Transaction then due and owing pursuant
to Section 2 of the Pricing Side Letter, in immediately available funds, and
without deduction, set-off or counterclaim;
(e)    Section 13(m) of the Repurchase Agreement is hereby amended by deleting
“Exhibit B” in the first sentence and replacing it with “Exhibit B-1 or B-2, as
applicable,”.
(f)    Section 13 of the Repurchase Agreement is hereby amended by deleting
subsection (t) in its entirety and replacing it with the following:
(t) Affiliated Parties. Seller is not an Affiliate of the Custodian,
Disbursement Agent, Settlement Agent (other than Title365 Company Inc.) or any
other party to a Program Document hereunder.
(g)    Section 14(g)(iii) of the Repurchase Agreement is hereby amended by
adding the following as a new sentence at the end of such Section 14(g)(iii):


- 3 -

--------------------------------------------------------------------------------





Each certification to be executed and delivered hereunder shall be sent via
electronic mail to creditsecuritizedp1@barclayscapital.com or such other email
address as the Agent may furnish to the Seller from time to time by written
notice.
(h)    Section 14(aa) of the Repurchase Agreement is hereby amended by deleting
it in its entirety and replacing it with “Reserved.”.
(i)    Section 15 of the Repurchase Agreement is hereby amended by deleting
“Exhibit B” in the first, second and third sentences and replacing it with
“Exhibit B-1 or B-2, as applicable,”.
(j)    Section 16(f) of the Repurchase Agreement is hereby amended by deleting
clause (ii) in its entirety and replacing it with the following:
(ii)     Seller shall have the option to (i) withdraw from a Collection Account
all Income on deposit therein with respect to the Purchased Assets and use such
funds at its discretion or (ii) cause the Bank to disburse such Income to the
Purchaser, which amounts shall be applied by Purchaser in the following order of
priority (i) to reduce outstanding Price Differential due and payable in respect
of Purchased Assets for which the Purchaser has received the related Repurchase
Price (other than Price Differential) pursuant to Section 3(f) during the prior
calendar month, (ii) to reduce the Repurchase Price for all outstanding
Transactions, and (iii) to pay all other Obligations then due and payable to
such Purchaser.
(k)    Section 17(d) of the Repurchase Agreement is hereby amended by deleting
“Exhibit B” in the first sentence and replacing it with “Exhibit B-1 or B-2, as
applicable,”.
(l)    Section 34 and Exhibit E of the Repurchase Agreement are hereby amended
by deleting the address for Barclays Capital – Operations and replacing it with
the following:
Barclays Capital – Operations
1301 Sixth Ave, 8th Floor
New York, NY 10019
Attention: Roger Billotto
Email: roger.billotto@barclays.com


(m)    Section 27(a) of the Repurchase Agreement is hereby amended by deleting
“Exhibit B” in the second sentence and replacing it with “Exhibit B-1 or B-2, as
applicable,”.
(n)    The Repurchase Agreement is hereby amended by adding the following as a
new Section 41 in its proper numerical sequence:
41.    NOTICE REGARDING CLIENT MONEY RULES.
Purchaser, as a CRD credit institution (as such term is defined in the rules of
the FCA), holds all money received and held by it hereunder as banker and not as
trustee. Accordingly, money that is received and held by Purchaser from Seller
will not be held in accordance with the provisions of the FCA’s Client Asset
Sourcebook relating to client money (the “Client Money Rules”) and will not be
subject to the statutory trust provided for under the Client Money Rules.
In particular, Purchaser shall not segregate money received by it from Seller
from Purchaser money and Purchaser shall not be liable to account to you for any
profits


- 4 -

--------------------------------------------------------------------------------





made by Purchaser use as banker of such cash and upon failure of Purchaser, the
client money distribution rules within the Client Asset Sourcebook (the “Client
Money Distribution Rules”) will not apply to these sums and so you will not be
entitled to share in any distribution under the Client Money Distribution Rules.
(o)    Exhibit B-1 to the Repurchase Agreement is hereby amended by deleting the
second line of the introduction in its entirety and replacing it with the
following:
Seller hereby represents and warrants to the Purchaser and Agent that, for each
Mortgage Loan, other than a Non-Qualified Mortgage Loan, as of the related
Purchase Date and the related Repurchase Date and on each date that such
Mortgage Loan, other than a Non-Qualified Mortgage Loan, is subject to a
Transaction:
(p)    Exhibit B-1 to the Repurchase Agreement is hereby amended by deleting
clause (q) in its entirety and replacing with the following:
(q)     Such Mortgage Loan has not been released from the possession of the
Custodian under (i)  Section 5 of the DB Custodial Agreement, to Seller or its
bailee for a period in excess of thirty (30) calendar days (or if such thirtieth
day is not a Business Day, the next succeeding Business Day); or (ii) Section 5
of the U.S. Bank Custodial Agreement, to Seller or its bailee for a period in
excess of thirty (30) calendar days (or if such thirtieth day is not a Business
Day, the next succeeding Business Day) or, in each case, such earlier time
period as indicated on the related Request for Release of Documents;
(q)    Exhibit B-2 is hereby added to the Repurchase Agreement as provided in
Annex 1 hereto.
SECTION 2.Fees and Expenses. Seller agrees to pay to Purchaser all fees and out
of pocket expenses incurred by Purchaser and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchaser and Agent incurred in connection with this
Amendment, in accordance with Section 23(a) of the Repurchase Agreement.
SECTION 3.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Repurchase Agreement.
SECTION 4.Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the day (the “Effective Date”) when Seller shall have paid
or delivered, as applicable, to Purchaser all of the following fees, expenses,
documents and instruments, each of which shall be in form and substance
acceptable to Purchaser:
(a)    all accrued and unpaid fees and expenses owed to Purchaser in accordance
with the Facility Documents, in each case, in immediately available funds, and
without deduction, set-off or counterclaim;


(b)    a copy of this Amendment duly executed by each of the parties hereto;
 
(c)    a copy of (i) the Amendment Number Six to the Second Amended and Restated
Master Repurchase Agreement Pricing Side Letter, dated as of the date hereof,
duly executed


- 5 -

--------------------------------------------------------------------------------





by each of the parties thereto (the “PSL Amendment”), (ii) the Amendment Number
Eighteen to the Mortgage Loan Participation Purchase and Sale Agreement, dated
as of the date hereof, (iii) the Amendment Number Ten to the Mortgage Loan
Participation Purchase and Sale Agreement Pricing Side Letter, dated as the date
hereof, (iv) the Amendment Number Fourteen to the Loan and Security Agreement,
dated as of the date hereof and (v) the Second Amended and Restated Loan and
Security Agreement Pricing Side Letter, dated as of the date hereof, in each
case duly executed by each of the parties thereto;


(d)    the first installment of the Renewal Fee (as defined in the PSL
Amendment); and


(e)    any other documents reasonably requested by Purchaser or Agent on or
prior to the date hereof.


SECTION 5.Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.
SECTION 6.Representations. In order to induce Purchaser and Agent to execute and
deliver this Amendment, Seller hereby represents to Purchaser and Agent that as
of the date hereof, (i) Seller is in full compliance with all of the terms and
conditions of the Program Documents and remains bound by the terms thereof, and
(ii) no Default or Event of Default has occurred and is continuing under the
Program Documents.
SECTION 7.Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflict of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).
SECTION 8.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]






- 6 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Purchaser, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
BARCLAYS BANK PLC,
as Purchaser and Agent
By: /s/ Ellen Kiernan

Name: Ellen Kiernan
Title: Director

NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/ Jeffrey Neufeld

Name: Jeffrey Neufeld
Title: Senior Vice President and Treasurer







Signature Page to Amendment No. 11 to Second A&R MRA

--------------------------------------------------------------------------------






Annex 1
EXHIBIT B-2
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
NON-QUALIFIED MORTGAGE LOANS
Capitalized terms used but not defined in this Exhibit B-2 have the meanings
assigned to such terms in the Second Amended and Restated Master Repurchase
Agreement dated as of January 29, 2016 (the “Agreement”), by and between
Barclays Bank PLC (“Purchaser” or “Agent”) and Nationstar Mortgage LLC
(“Seller”). Seller hereby represents and warrants to the Purchaser and Agent
that, for each Non-Qualified Mortgage Loan as of the related Purchase Date and
the related Repurchase Date and on each date that such Non-Qualified Mortgage
Loan is subject to a Transaction:
(a)    Each Mortgage Loan with a written appraisal, as indicated on Seller
Mortgage Loan Schedule, contains a written appraisal prepared by an appraiser
licensed or certified by the applicable governmental body in which the Mortgaged
Property is located and in accordance with the requirements of Title XI of the
Financial Institutions Reform Recovery and Enforcement Act of 1989 (“FIRREA”)
and Seller’s underwriting guidelines. The appraisal was written in form and
substance to USPAP standards and satisfies applicable legal and regulatory
requirements. The appraisal was made and signed prior to the final approval of
the Mortgage Loan application. The person performing any property valuation
(including an appraiser) received no benefit from, and such person’s
compensation or flow of business from Seller was not affected by, the approval
or disapproval of the Mortgage Loan.
(b)    With respect to each Mortgage Loan whose document type on Seller Mortgage
Loan Schedule indicates documented income, employment and/or assets, Seller
verified the Mortgagor’s income, employment and/or assets in accordance with
Seller’s underwriting guidelines. With respect to each Mortgage Loan other than
a Mortgage Loan for which the Mortgagor documented his or her income by
providing Form W-2 or tax returns, Seller employed a process designed to verify
the income with third party documentation (including bank statements).
(c)    With respect to each Mortgage Loan, Seller gave due consideration at the
time of origination to factors, including but not limited to, other real estate
owned by the Mortgagor, commuting distance to work and appraiser comments and
notes, to evaluate whether the occupancy status of the property as represented
by the Mortgagor was reasonable.
(d)    With respect to each Mortgage Loan, no portion of the loan proceeds has
been escrowed for the purpose of making Scheduled Payments on behalf of the
Mortgagor and no payments due and payable under the terms of the Mortgage Note
and Mortgage or deed of trust, except for seller or builder concessions or
amounts paid or escrowed for payment by the Mortgagor’s employer, have been paid
by any person (other than a guarantor) who was involved in or benefited from the
sale of the Mortgaged Property or the origination, refinancing, sale or
servicing of the Mortgage Loan.
(e)    The information on Seller Mortgage Loan Schedule correctly and accurately
reflects the information contained in Seller’s records (including, without
limitation, the Mortgage File) in all material respects. In addition, the
information contained under each of the headings in Seller


Annex 1-1

--------------------------------------------------------------------------------





Mortgage Loan Schedule (e.g. Mortgagor’s income, employment and occupancy, among
others) is true and correct in all material respects. With respect to each
Mortgage Loan, any seller or builder concession in excess of the allowable
limits established by Fannie Mae or Freddie Mac has been subtracted from the
Appraised Value of the Mortgaged Property for purposes of determining the LTV
and combined LTV (“CLTV”). As of the transaction date, the most recent FICO
score listed on Seller Mortgage Loan Schedule was no more than twelve months
old. As of the date of funding of the Mortgage Loan to the Mortgagor, no
appraisal or other property valuation listed on Seller Mortgage Loan Schedule
was more than twelve (12) months old.
(f)    Each Mortgage Loan was either underwritten in substantial conformance to
the applicable Seller’s underwriting guidelines in effect at the time of
origination taking into account the compensating factors set forth in such
Seller’s underwriting guidelines as of the transaction date, or, if not
underwritten in substantial conformance to Seller’s underwriting guidelines, has
reasonable and documented compensating factors.
(g)    Other than with respect to TRID, compliance with which is covered by
representation and warranty number (mm) below, at the time of origination or the
date of modification each Mortgage Loan complied in all material respects with
all then-applicable federal, state and local laws, including (without
limitation) truth-in-lending, real estate settlement procedures, consumer credit
protection, equal credit opportunity, predatory and abusive lending laws and
disclosure laws or such noncompliance was cured subsequent to origination, as
permitted by applicable law. The servicing of each Mortgage Loan prior to the
transaction date complied in all material respects with all then-applicable
federal, state and local laws; provided, however, that Seller will only be
deemed to be in breach of this representation in the event that the
noncompliance resulted in foreclosure or ultimate realization on the note being
precluded or where, upon foreclosure, specific costs could be attributed to
noncompliance. The Mortgage Loan meets or is exempt from applicable state,
federal or local laws, regulations and other requirements pertaining to usury.
(h)    With respect to each Mortgage Loan, unless otherwise indicated on Seller
Mortgage Loan Schedule, each Mortgagor is a natural person or other acceptable
forms (e.g. land trust), and at the time of origination, the Mortgagor was
legally entitled to reside in or enter the U.S.
(i)    Immediately prior to the transfer and assignment to the Purchaser
contemplated herein, Seller was the sole owner and holder of the Mortgage Loan
free and clear of any and all liens (other than any senior lien indicated on
Seller Mortgage Loan Schedule), pledges, charges or security interests of any
nature, and Seller has good and marketable title and full right and authority to
sell and assign the same.
(j)    The Mortgage is a valid, subsisting and enforceable first or second lien
on the property therein described, and, except as noted in Seller Mortgage Loan
Schedule, the Mortgaged Property is free and clear of all encumbrances and liens
having priority over the lien of the Mortgage, except for: the lien of current
real property taxes and assessments not yet due and payable; covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording of such mortgage acceptable to
mortgage lending institutions in the area in which the Mortgaged Property is
located or specifically referred to in the appraisal performed in connection
with the origination of the related Mortgage Loan; liens created pursuant to any
federal, state or local law, regulation or ordinance affording liens for the
costs of cleanup of hazardous substances or hazardous wastes or for other
environmental protection purposes; and such other matters to which


Annex 1-2

--------------------------------------------------------------------------------





like properties are commonly subject that do not individually or in aggregate
materially interfere with the benefits of the security intended to be provided
by the Mortgage; and any security agreement, chattel mortgage or equivalent
document related to and delivered to the Custodian with any Mortgage establishes
in Seller a valid and subsisting first or second lien on the property described
therein, and Seller has full right to sell and assign the same to the Purchaser.
(k)    All taxes, governmental assessments, insurance premiums and water, sewer
and municipal charges that previously became due and payable have been paid or
an escrow of funds has been established, to the extent permitted by law, in an
amount sufficient to pay for any such item that remains unpaid.
(l)    The Mortgaged Property is undamaged by water, fire, earthquake, earth
movement other than earthquake, windstorm, flood, tornado or similar casualty
(excluding casualty from the presence of hazardous wastes or hazardous
substances) to affect adversely the value of the Mortgaged Property as security
for the Mortgage Loan or the use for which the premises was intended or would
render the property uninhabitable. Additionally, there is no proceeding (pending
or threatened) for the total or partial condemnation of the Mortgaged Property.
(m)    The Mortgaged Property is free and clear of all mechanics’ and
materialmen’s liens or a title policy affording, in substance, the same
protection afforded by this warranty has been furnished to the Purchaser by
Seller.
(n)    Except for Mortgage Loans secured by co-op shares and Mortgage Loans
secured by residential long-term leases, the Mortgaged Property consists of a
fee-simple estate in real property; all the improvements included for the
purpose of determining the Appraised Value of the Mortgaged Property lie wholly
within the boundaries and building restriction lines of such property and no
improvements on adjoining properties encroach on the Mortgaged Property (unless
insured against under the related title insurance policy); and the Mortgaged
Property and all improvements thereon comply with all requirements of any
applicable zoning and subdivision laws and ordinances.
(o)    All inspections, licenses and certificates required to be made or issued
with respect to all occupied portions of the Mortgaged Property and the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities.
(p)    The Mortgage Note, the related Mortgage and other agreements executed in
connection therewith are genuine, and each is the legal, valid and binding
obligation of the maker thereof, enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general equity principles (regardless of whether such
enforcement is considered in a proceeding in equity or at law). Additionally,
all parties to the Mortgage Note and the Mortgage had legal capacity to execute
the Mortgage Note and the mortgage, and each Mortgage Note and Mortgage has been
duly and properly executed by the Mortgagor.
(q)    The proceeds of the Mortgage Loan have been fully disbursed, there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds have been complied with (except for escrow funds for exterior
items, which could not be completed due to weather, and escrow funds for the
completion of swimming pools). Additionally, all costs, fees and expenses
incurred in


Annex 1-3

--------------------------------------------------------------------------------





making, closing or recording the Mortgage Loan have been paid, except recording
fees with respect to Mortgages not recorded as of the transaction date.
(r)    The Mortgage Loan (except any Mortgage Loan secured by a Mortgaged
Property located in any jurisdiction for which an opinion Of counsel of the type
customarily rendered in such jurisdiction in lieu of title insurance is instead
received and any Mortgage Loan secured by co-op shares) is covered by an
American Land Title Association mortgagee title insurance policy or other
generally acceptable form of policy or insurance acceptable to Fannie Mae or
Freddie Mac, issued by a title insurer acceptable to Fannie Mae or Freddie Mac
insuring Seller or its successors and assigns as to the first or second priority
lien of the Mortgage in the original principal amount of the Mortgage Loan and
subject only to the following: (a) the lien of current real property taxes and
assessments not yet due and payable; (b) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of such Mortgage acceptable to mortgage lending institutions in the
area in which the Mortgaged Property is located or specifically referred to in
the appraisal performed in connection with the origination of the related
Mortgage Loan; (c) liens created pursuant to any federal, state or local law,
regulation or ordinance affording liens for the costs of cleanup of hazardous
substances or hazardous wastes or for other environmental protection purposes
and (d) such other matters to which like properties are commonly subject that do
not individually, or in the aggregate, materially interfere with the benefits of
the security intended to be provided by the Mortgage. Seller is the sole insured
of such mortgagee title insurance policy, the assignments to the Purchaser of
such Seller’s interest in such mortgagee title insurance policy does not require
any consent of or notification to the insurer that has not been obtained or
made, such mortgagee title insurance policy is in full force and effect and will
be in full force and effect and inure to the benefit of the Purchaser, no claims
have been made under such mortgagee title insurance policy and no prior holder
of the related mortgage, including Seller, has done, by act or omission,
anything that would impair the coverage of such mortgagee title insurance
policy.
(s)    The Mortgaged Property securing each Mortgage Loan is insured by an
insurer acceptable to Fannie Mae or Freddie Mac against loss by fire and such
hazards as covered under a standard extended coverage endorsement in an amount
not less than the lesser of 100% of the insurable value of the Mortgaged
Property or the outstanding principal balance of the Mortgage Loan. If the
Mortgaged Property is a condominium unit, it is included under the coverage
afforded by a blanket policy for the project. If, upon origination of the
Mortgage Loan, the improvements on the Mortgaged Property were in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards, a flood insurance policy meeting the requirements
of the current guidelines of the Federal Insurance Administration is in effect
with a generally acceptable insurance carrier in an amount representing coverage
not less than the least of the outstanding principal balance of the Mortgage
Loan, the full insurable value of the Mortgaged Property, or the maximum amount
of insurance that was available under the National Flood Insurance Act of 1968,
as amended. Additionally, each Mortgage obligates the Mortgagor thereunder to
maintain all such insurance at the Mortgagor’s cost and expense.
(t)    There is no monetary default (including any related event of
acceleration), monetary breach or monetary violation existing under the Mortgage
or the related Mortgage Note and no event that, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
monetary default, monetary breach, monetary violation or event of acceleration.
Additionally, Seller has not waived any such default, breach, violation or event
of acceleration, and


Annex 1-4

--------------------------------------------------------------------------------





no foreclosure action is currently threatened or has been commenced with respect
to the Mortgage Loan.
(u)    No Mortgage Note or mortgage is subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, nor will the
operation of any of the terms of the Mortgage Note or mortgage or the exercise
of any right thereunder render the Mortgage Note or mortgage unenforceable in
whole or in part or subject it to any right of rescission, set-off, counterclaim
or defense, including the defense of usury, and no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto.
(v)    Each Mortgage contains customary and enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security,
including realization by judicial foreclosure (subject to any limitation arising
from any bankruptcy, insolvency or other law for the relief of debtors), and
there is no homestead or other exemption available to the Mortgagor that would
interfere with such right of foreclosure.
(w)    The Mortgage Loan is a “qualified mortgage” within the meaning of Section
860G(a)(3) of the Code.
(x)    With respect to each Mortgage where a Lost Note Affidavit has been
delivered to the Custodian in place of the related Mortgage Note, the related
Mortgage Note is no longer in existence.
(y)    With respect to each Mortgage Loan, all parties that have had any
interest in such Mortgage Loan, whether as Mortgagee, assignee, pledge or
otherwise, are (or, during the period in which they held and disposed of such
interest, were) in compliance with any and all applicable licensing requirements
of the laws of the state wherein the related Mortgaged Property is located,
except to the extent that failure to be so licensed would not give rise to any
claim against the Purchaser; provided, however, that Seller will only be deemed
to be in breach of this representation in the event that the noncompliance
resulted in foreclosure or ultimate realization on the Mortgage Note being
precluded or where, upon foreclosure, specific costs could be attributed to
noncompliance.
(z)    No fraud or material error, omission, misrepresentation, negligence or
similar occurrence with respect to a Mortgage Loan has taken place on the part
of Seller, any correspondent or mortgage broker involved in the origination of
such Mortgage Loan, the Mortgagor or any appraiser, builder, developer or other
party involved in the origination of the Mortgage Loan or in the application of
any insurance in relation to such Mortgage Loan. All information, reports and
other documents submitted by Seller to Purchaser in connection with Purchaser’s
review and approval of Seller continue to be true, correct and accurate and no
such information, reports or other documents contain any untrue statement of
fact or omit to state a fact necessary to make the statements contained herein
or therein not misleading. No representation, warranty or written statement made
by Seller in connection with this Agreement or in any Mortgage Loan Document or
any document submitted to Purchaser in connection with the transactions
contemplated hereby by Seller contains, or will contain, any untrue statement of
material fact or omits, or will omit, to state a material fact necessary to make
the statements contained herein or therein not misleading.


Annex 1-5

--------------------------------------------------------------------------------





(aa)    With respect to any insurance policy, including, but not limited to,
hazard or title insurance, covering a Mortgage Loan and the related Mortgaged
Property, Seller has not engaged in, and the Mortgagor has not engaged in, any
act or omission that would impair the coverage of any such policy, the benefits
of the endorsement or the validity and binding effect of either, including
without limitation, no unlawful fee, commission, kickback or other unlawful
compensation or value of any kind as has been or will be received, retained or
realized by any attorney, firm, or other Person or entity, and no such unlawful
items have been received, retained or realized by Seller.
(bb)    In the event the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently serves and is named in the Mortgage, and no fees or expenses are
or will become payable by the Purchaser or Seller to such trustee under the deed
of trust, except in connection with a trustee’s sale after default by the
Mortgage.
(cc)    Each original Mortgage was recorded, and all subsequent assignments of
the original mortgage have been recorded in the appropriate jurisdictions in
which such recordation is necessary to perfect the liens against creditors of
Seller or are being recorded.
(dd)    The Mortgage contains an enforceable provision for the acceleration of
the payment of the Unpaid Principal Balance of the Mortgage Loan in the event
that the Mortgaged Property is sold or transferred without the prior written
consent of the Mortgagee.
(ee)    The Mortgaged Property is either a fee-simple estate or a long-term
residential lease. If the Mortgage Loan is secured by a long-term residential
lease: (i) the terms of such lease expressly permit the mortgaging of the
leasehold estate, the assignment of the lease without the lessor’s consent (or
the lessor’s consent has been obtained and such consent is in the Mortgage File)
and the acquisition by the holder of the Mortgage of the rights of the lessee
upon foreclosure or assignment in lieu of foreclosure or provide the holder of
the Mortgage with substantially similar protection; (ii) the terms of such lease
do not allow the termination thereof upon the lessee’s default without the
holder of the Mortgage being entitled to receive written notice of, and
opportunity to cure, such default or prohibit the holder of the Mortgage from
being insured under the hazard insurance policy related to the Mortgaged
Property; (iii) the original term of such lease is not less than fifteen (15)
years; (iv) the term of such lease does not terminate earlier than five (5)
years after the maturity date of the Mortgage Note; and (v) the Mortgaged
Property is located in a jurisdiction in which the use of leasehold estates for
residential properties is an accepted practice.
(ff)    No Mortgage Loan in the Trust is a “high-cost” loan, “covered” loan or
any other similarly designated loan as defined under any state, local or federal
law, as defined by applicable predatory and abusive lending laws; provided,
that, for the avoidance of doubt, no representation or warranty is made as to
whether a Mortgage Loan constitutes a highly-priced mortgage loan, as permitted
by specific state or federal laws.
(gg)    The instruments and documents with respect to each Mortgage Loan
required to be delivered to the Custodian on or prior to the transaction date
have been delivered to the Custodian.
(hh)    Unless otherwise indicated on Seller Mortgage Loan Schedule, Seller nor
any prior holder of the Mortgage or the related Mortgage Note has modified the
mortgage or the related Mortgage Note in any material respect, satisfied,
canceled or subordinated the Mortgage in whole or in part, released the
Mortgaged Property in whole or in part from the lien of the Mortgage or


Annex 1-6

--------------------------------------------------------------------------------





executed any instrument of release, cancellation, modification or satisfaction,
except in each case as reflected in an agreement included in the Mortgage File.
(ii)    Each Mortgaged Property is located in the U.S. or a territory of the
U.S. and consists of a one- to four-unit residential property, which may
include, but is not limited to, a single-family dwelling, townhouse, condominium
unit or unit in a planned unit development or, in the case of Mortgage Loans
secured by co-op shares, leases or occupancy agreements.
(jj)    Unless otherwise indicated on Seller Mortgage Loan Schedule, all Monthly
Payments required to be made up to the Due Date immediately preceding the
cut-off date under the terms of the related Mortgage Note have been made, and no
Mortgage Loan was more than sixty (60) days delinquent in the twelve (12) months
preceding the cut-off date, unless disclosed on Seller Mortgage Loan Schedule.
(kk)    Seller has not received notice that the Mortgagor is a debtor in any
state or federal bankruptcy or insolvency proceeding as of the cut-off date.
(ll)    If required by Seller’s underwriting guidelines, Seller made a
reasonable and good faith determination that the Mortgagor would have a
reasonable ability to repay the Mortgage Loan according to its terms, in
accordance with, at a minimum, the eight underwriting factors set forth in 12
C.F.R 1026.43(c)(2).
(mm)    With respect to each Mortgage Loan for which an application was taken on
or after October 3, 2015, either: (i) the Mortgage Loan was originated in
compliance with TRID; (ii) the Mortgage Loan is exempt from TRID; or (iii) with
respect to each TRID compliance exception with respect to a Mortgage Loan, such
TRID compliance exception will not result in civil liability or has been cured
in a manner which negates the associated civil liability.
(nn)    Seller does not employ or contract with any party listed on a debarment
list, exclusionary list, or any similar list maintained by any governmental or
quasi-governmental agency.
(oo)    Seller shall make prompt, timely, full, accurate, and truthful
disclosures to Purchaser of facts, information and documentation Seller may
know, suspect, or have actual or constructive notice that could or has affected
the validity, collectability, marketability or enforceability (including
realization on the security) of any Mortgage Loan submitted to Purchaser,
including all facts, information and documentation relating to any disputes,
proceedings, litigation or governmental action threatened, anticipated, or
pending, respecting the Mortgage Loan, the Mortgagor, or property securing the
Mortgage Loan, as well as all facts, information and documentation relating to
the Mortgage Loan, the Mortgagor, the Mortgagor’s creditworthiness or the value
or condition of the property securing the Mortgage Loan.
(pp)    Seller shall not use Purchaser’s name, trademarks or service marks in
any manner, including, without limitation, in any advertising or marketing
materials, or other promotional campaign, including any internet or website
materials, without the express prior written consent of Purchaser.
(qq)    Each loan originator employed by or affiliated with Seller is properly
qualified, licensed and registered as required by applicable law to transact
business in each state where property securing a Loan is located, and Seller and
each loan originator have complied with and are in compliance with Seller’s
underwriting guidelines and all applicable law.


Annex 1-7

--------------------------------------------------------------------------------





(rr)    Seller agrees to notify Purchaser, in writing, of the termination or
resignation of anyone employed by or working on behalf of Seller, who was
involved in the origination of any Mortgage Loan sold to Purchaser, within ten
(10) days of termination or resignation if such termination or resignation is
related in any way to fraudulent activity or activity that violates applicable
law or Seller’s underwriting guidelines.




Annex 1-8